— Appeal from an order of the Supreme Court, Kings County, dated December 15, 1978, which, inter alia, granted plaintiffs’ motion for summary judgment, dismissed as academic. It was superseded by an order of the same court, also dated December 15, 1978, which, upon reargument, adhered to its original determination (see CPLR 5517). Order made upon reargument, affirmed. No opinion. Plaintiffs are awarded one bill of $50 costs and disbursements. Lazer, J. P., Rabin, Shapiro and Margett, JJ., concur.